Citation Nr: 1619554	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  09-38 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating higher than 40 percent for fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from October 1982 to August 1993.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for fibromyalgia and assigned a rating of 20 percent, effective July 9, 2008.  At that time, this disability was rated 20 percent effective July 9, 2008.  In a July 2009 decision review officer (DRO) decision, this rating was increased to 40 percent effective July 9, 2008.  The Veteran filed a timely notice of disagreement with both the initial rating assigned and the effective date of award of service connection.  In July 2009, the RO issued a statement of the case on the effective date issue only.  The Veteran perfected his appeal with regard to that issue by submitting an October 2009 VA Form 9.

In June 2012, the Veteran requested a hearing before the Board.  A hearing was scheduled for August 29, 2012 at the Board's Central Office.  Prior to the hearing, the Veteran's representative withdrew the hearing request with the Veteran's consent.  Thus, the Board finds that the Veteran has been afforded his opportunity for a hearing and that his request to testify before the Board has been withdrawn.  38 C.F.R. § 20.702(e) (2015).

In September 2012, the Board denied the Veteran's claim for an earlier effective date and remanded the issue of a higher initial rating for issuance of a statement of the case.  A statement of the case was issued in October 2012 and the Veteran perfected the current appeal with a December 2012 VA Form 9.  Thus, this issue is currently before the Board.


FINDING OF FACT

Throughout the entire appeal period, the Veteran's fibromyalgia has been manifested by constant widespread musculoskeletal pain and tender points with associated fatigue, sleep disturbance, stiffness, depression, and anxiety that was refractory to therapy.


CONCLUSION OF LAW

The criteria for an initial rating higher than 40 percent for fibromyalgia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.71a, Diagnostic Code (DC) 5025 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in July 2008.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  VA provided a relevant examination in October 2008.  This examination contained all information needed to rate the disability.  Indeed, the examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore, this examination is adequate for VA purposes.

As noted in the Introduction, this claim was previously remanded for issuance of a statement of the case (SOC) under Manlincon v. West, 12 Vet App 238 (1999).  As a SOC was issued in October 2012, VA has complied with the September 2012 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted; a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Fibromyalgia is rated under diagnostic code (DC) 5025.  Fibromyalgia with widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms, is rated 10 percent disabling if the symptoms requires continuous medication for control; 20 percent disabling if the symptoms are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but symptoms that are present more than one-third of the time; and 40 percent disabling if the symptoms are constant or nearly constant, and are refractory to therapy.  38 C.F.R. § 4.71a, DC 5025.  Widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.  See 38 C.F.R. § 4.71a, DC 5025, Note.

In July 2008, the Veteran reported extreme pain that interfered with his ability to sleep at night and constant daily problems with his arm and shoulder.

In October 2008, the Veteran underwent a VA examination in conjunction with the underlying service connection claim.   At that time, the Veteran reported constant pain, unexplained fatigue, sleep disturbance, depression, anxiety, and musculoskeletal symptoms.  These symptoms were constant or nearly so.  His specific musculoskeletal symptoms were stiffness, achiness, arthralgia, and decreased exercise tolerance in the neck, bilateral arms, and bilateral legs.  His symptoms were worse in the morning or when he had insufficient sleep.  Short naps during the day could provide temporary relief.  He had tender points at the anterior aspect of the intertransverse spaces of the low cervical spine at C5-C7, at the midpoint of the upper border of the trapezius, at the second costochondral junction (rib) just lateral to the junction on upper surfaces, in the upper outer quadrant of buttock in the anterior fold of muscle, and in the greater trochanter posterior to the trochanteric prominence.  

At the time of this exam, the Veteran reported challenges with work due to fatigue that led him to pull off the road and take a nap for 15 to 30 minutes to rest.  He worked fulltime as a truck driver and stated that he had lost two weeks of work during the prior year due to his fibromyalgia symptoms of pain and fatigue.  He also reported always feeling depressed and having a limited ability to help around house and with children.  The Veteran's fibromyalgia was currently active.  It had significant effects on his usual occupation due to decreased concentration, decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, decreased strength in the upper extremity, and pain, which caused increased absenteeism.  This disability affected his usual daily activities in that there were moderate effects on driving and mild effects on chores, shopping, exercising, sports, recreation, traveling, and dressing.  It had no effect on feeding, bathing, toileting, and grooming.  

The October 2008 examiner noted that there was no history of hospitalization, surgery, trauma, neoplasm, fever, or chills.  There was a history of malaise and night sweats.  He had no eye, ear, nose, sinus, mouth, throat, skin, cardiac, pulmonary, genitourinary, neurologic, or breast symptoms.  A review of the endocrine system was abnormal due to the symptom of fatigability.  He had neck pain and tenderness.  His abdomen/gastrointestinal symptoms included indigestion and a history of acid reflux, but not nausea, vomiting, diarrhea, constipation, heartburn, hemorrhoids, hernia, abdominal mass, abdominal swelling, regurgitation, jaundice, fecal incontinence, post-prandial symptoms after ulcer surgery, dysphagia, hematemesis, melena, pancreatitis, gallbladder attacks, or abdominal pain.  His hemic and lymphatic symptoms included weakness or fatigue and night sweats.  His musculoskeletal symptoms included pain and fatigability of the bilateral calves; pain and stiffness of the bilateral shoulders, knees, and hands; and back pain (L4) and stiffness.  There were no flare-ups of muscle, joint, foot, hand, or spinal disease.  He wore a knee brace on his right knee.  His psychiatric symptoms included depression and sleep impairment, but not interpersonal relationship difficulties, panic attacks, substance abuse, memory problems, loss of control, violence potential, homicidal symptoms, anxiety, confusion, suicidal symptoms, or other symptoms.  He had some weight loss, but it was less than 10 percent compared to his baseline.  His extremities were normal.  He had no fracture or amputation.  His affect, mood, judgment, and comprehension of commands were normal.  His behavior was appropriate.  His intelligence was average.  He had no obsessive behavior, hallucinations, or delusions.  

In his February 2009 notice of disagreement, the Veteran reported constant, not episodic, symptoms.  He reported trying medication, exercise, and chiropractic treatment with little or no benefit.  He stated that this disability kept him from working to his full potential as a professional driver.  Specifically, his fatigue and need to rest throughout the day prevented him from driving long distances.  He stated that there were several days when he would have liked to call in sick, but could not afford to do so.  He could not remember the last time he had a full night of restful sleep.

In a March 2009 letter, the Veteran's private physician noted that the Veteran's chief complaint was recurrent pain consistent with fibromyalgia.  He also reported persistent fatigue that had impacted him at home and on the job.  He was working as a local big rig driver, but felt that he was unable to go on the road due to his fatigue.

In an April 2009 letter, the Veteran reported that he suffered from widespread pain, tender points associated with widespread musculoskeletal pain and tender points with associated fatigue, sleep disturbance, stiffness, depression, and anxiety that was refractory to therapy.  He stated that this was every day, not episodic, and nothing, including medication and physical therapy, had helped.

In his December 2012 VA Form 9, the Veteran reported symptoms of ever-increasing pain on a daily basis, fatigue, sleep disturbances, lack of stamina, and ten trigger points on his body.  He stated that no medication had been effective without major side effects.  He also stated that he hid his fatigue from his employer and could not afford to miss work.  He asked for extraschedular consideration.

In an April 2016 letter, the Veteran's private physician recommended that the Veteran work no more than five days or 50 hours per week due to his fibromyalgia and chronic fatigue syndrome.  The Board notes that full-time work is generally five days or 40 hours per week.  Thus, this letter shows no limitation on the Veteran's ability to work full-time.

After a review of the pertinent evidence, the Board determines that a rating higher that that already assigned is not warranted.  Based on the above, the Veteran's fibromyalgia has been manifested by constant widespread musculoskeletal pain and tender points with associated fatigue, sleep disturbance, stiffness, depression, and anxiety that was refractory to therapy.  This is consistent with the criteria for the current 40 percent rating.  38 C.F.R. § 4.71a, DC 5025.  This is the highest scheduler rating available under this diagnostic code.  See id.  As the Veteran's disability (fibromyalgia) is specifically listed in VA's schedule for rating disabilities, it may not be rated by analogy to another disability.  See Copeland v. McDonald, 27 Vet. App. 333, 336-337 (2015).  "An analogous rating... may be assigned only where the service-connected condition is 'unlisted.'"  Id. (quoting Suttman v. Brown, 5 Vet. App. 127, 134 (1993)).  Thus, a schedular rating higher than the current 40 percent is not warranted.

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology and the Veteran's current rating represents constant symptoms, including the symptoms of widespread musculoskeletal pain and tender points with associated fatigue, sleep disturbance, stiffness, depression, and anxiety reported by the Veteran, that are refractory to treatment.  Thus, the Veteran's current level of impairment is contemplated by the rating schedule.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Moreover, this disability has not resulted in hospitalization or marked interference with employment.  Despite the Veteran's reports that this disability significantly limits his ability to work as a professional driver, he has continued to work fulltime with relatively little lost time due to this disability.  His private physician noted that he could work no more than five days or 50 hours a week, which is equivalent to fulltime work.  Thus, the record does not show an exceptional disability picture that would warrant referral for extraschedular consideration.

Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of disabilities on the disability on appeal if such combined effect results in an exceptional disability picture.  Here, the Veteran is also service connected for patellofemoral syndrome of the bilateral knees, low back pain, tinnitus, bilateral hearing loss, sinusitis, and hemorrhoids.  The record does not suggest and the Veteran has not alleged that the combination of these service connected disabilities has resulted in an exceptional circumstance not contemplated by the rating schedule with regard to his fibromyalgia.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.

For these reasons, the Board finds that the preponderance of evidence is against referring this case for extraschedular consideration.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

An initial rating higher than 40 percent for fibromyalgia is denied.




____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


